USDC IN/ND case 3:19-cv-00049-DRL-MGG document 29 filed 10/26/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

    BILL SNIDER,

                       Plaintiff,

         v.                                         CAUSE NO. 3:19-CV-49-DRL-MGG

    STATE OF INDIANA et al.

                       Defendants.

                                     OPINION & ORDER

        On January 24, 2019, Bill Snider, a prisoner without a lawyer, filed this pro se civil

rights case under 42 U.S.C. § 1983. ECF 1. On March 11, 2020, the court dismissed his

complaint because it failed to state a claim. ECF 25. On April 8, 2020, Mr. Snider filed a

motion for rehearing asking the court to reconsider the dismissal.1 ECF 28.

        In the March 11, 2020 dismissal order, the court determined that Mr. Snider’s

allegations that his federal constitutional rights were violated during his direct appeal

and post-conviction appeal of his criminal case where he was found guilty of four counts

of child molestation and sentenced to fifty years of imprisonment failed to state a claim.

ECF 25 at 1-3. Specifically, Mr. Snider alleged in his complaint that the defendants, who

were state deputy prosecutors, state deputy attorney generals, defense attorneys, state

trial court and appellate judges, and both the former and current Indiana governors,



1 While Mr. Snider has not labeled his motion as a Rule 59(e) motion, the court construes
it as a Rule 59(e) motion because he filed it within 28 days of entry of the judgment and
asks the court to reconsider its March 11, 2020 order dismissing his complaint. Fed. R.
Civ. P. 59(e); Banks v. Chicago Bd. of Educ., 750 F.3d 663, 666 (7th Cir. 2014).
USDC IN/ND case 3:19-cv-00049-DRL-MGG document 29 filed 10/26/20 page 2 of 4


committed a myriad of errors, which negatively impacted or interfered with his ability to

defend against his criminal charges during his appeals. Id. at 2-3. In light of the alleged

errors, he claimed that the defendants failed to provide an adequate process for

identifying and correcting errors or flaws in the state’s criminal justice system, which

ultimately deprived him of his Fifth, Eighth, and Fourteenth Amendment rights. Id.

       In its March 11, 2020, dismissal order, the court advised Mr. Snider that:

       To the extent Mr. Snider is challenging his confinement and seeking release
       from prison, “habeas corpus is the exclusive remedy for a state prisoner
       who challenges the fact or duration of his confinement.” Heck v. Humphrey,
       512 U.S. 477, 481 (1994). While this court expresses no opinion on whether
       Mr. Snider should file a habeas petition, to the extent he is seeking relief
       only available through a habeas petition, he needs to file a habeas petition
       in a separate case. The clerk will send him a blank conviction habeas form
       and in forma pauperis form for his use, if he decides to file a habeas petition
       challenging his conviction.

       Mr. Snider also seeks compensatory and punitive damages as a result of
       these alleged wrongs. “[A] state prisoner’s claim for damages is not
       cognizable under 42 U.S.C. § 1983 if a judgment in favor of the plaintiff
       would necessarily imply the invalidity of his conviction or sentence, unless
       the prisoner can demonstrate that the conviction or sentence has previously
       been invalidated.” Edwards v. Balisok, 520 U.S. 641, 643 (1997). Because a
       favorable ruling on these claims would necessarily imply that Mr. Snider’s
       conviction and sentence were invalid, this claim for monetary damages
       must be dismissed.

ECF 25 at 3. Therefore, the court determined that Mr. Snider could not proceed on his

constitutional claims as alleged.

       “A court may grant a Rule 59(e) motion to alter or amend the judgment if the

movant presents newly discovered evidence that was not available at the time of trial or

if the movant points to evidence in the record that clearly establishes a manifest error of

law or fact.” Matter of Prince, 85 F.3d 314, 324 (7th Cir. 1996). A manifest error “is not


                                             2
USDC IN/ND case 3:19-cv-00049-DRL-MGG document 29 filed 10/26/20 page 3 of 4


demonstrated by the disappointment of the losing party. It is the wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Oto v. Metro. Life Ins. Co.,

224 F.3d 601, 606 (7th Cir. 2000) (citation and quotation marks omitted). “A motion for

reconsideration performs a valuable function where the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented

to the Court by the parties, or has made an error not of reasoning but of apprehension.”

Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990).

However, “[r]econsideration is not an appropriate forum for rehashing previously

rejected arguments or arguing matters that could have been heard during the pendency

of the previous motion.” Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004).

       In Mr. Snider’s motion for rehearing, he essentially reasserts the same facts and

arguments he presented in his complaint. In other words, the motion for rehearing is

simply an attempt to rehash old arguments rather than an attempt to correct a patent

misunderstanding or a manifest error of law or fact. Though Mr. Snider claims he is not

seeking release from prison and, instead, his “actual claim for relief is the state’s failure

to provide an adequate process to identify and correct errors within a claim of a wrongful

conviction” and he seeks to “punish[] the state for a flawed process,” these allegations do

not state a cognizable claim for relief. ECF 28 at 2, 4. Further, as stated, the court advised

Mr. Snider that “habeas corpus is the exclusive remedy for a state prisoner who

challenges the fact or duration of his confinement.” Heck, 512 U.S. at 481. Here, Mr. Snider

has not provided any basis for the court to overturn the judgment in this case. For reasons

fully explained in the court’s dismissal order (ECF 25), this case was properly dismissed.


                                              3
USDC IN/ND case 3:19-cv-00049-DRL-MGG document 29 filed 10/26/20 page 4 of 4


As a consequence, there are no new facts or arguments in his motion that warrant

disturbing the judgment.

      For these reasons, the court DENIES the motion for rehearing (ECF 28).

      SO ORDERED.

      October 26, 2020                        s/ Damon R. Leichty
                                              Judge, United States District Court




                                          4
